Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Note: The amendment of February 2nd 2022 has been considered.
Claims 1 and 13 have been amended.
Claims 2-6, 11, 12 and 14-20 are cancelled.
Claims 1, 7-10, 13 and 21-31 are pending and examined in the current application.
Any rejections not recited below have been withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1, 7-10, 13 and 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over NPL Tvernier et al., “Sequential Crystallization of High and Low Melting Waxes to Improve Oil Structuring in Wax-based Oleogels” (from Royal Society of Chemistry Advances, 2017, 7, 12113) in view of Loh et al., (USPub. 2007/0190186 A1).

Regarding claims 1, 7-10, 13 and 21-29: Tvernier discloses an oleogel where 5wt% of a 1:1 binary wax blend of sunflower wax and rice bran wax gelatinize 95wt% non-hydrogenated sunflower oil (see Tvernier abstract; page 12114, right column; figures 1(a), 2(a), 3(a), 4(a), 5(a), 6(a)), but fails to disclose 2-4wt%, or 3wt% binary wax; However, Loh discloses that adjusting the relative content of the wax in an oleogel modifies the hardness of the oleogel (see Loh paragraphs [0015], [0031], [0045], [0051]; figure 1). Therefore, it would have been obvious to a skilled artisan to adjust the relative content of the wax in the oleogel in order to attain an oleogel with desired hardness, and thus arrive at the claimed limitations. As set forth in MPEP §2144.05 discovering an optimum value of a result effective variable, involves only routine skill in the art.
As to the olive oil recited in claims 1 and 28: Tvernier discloses an oleogel where 5wt% of a 1:1 binary wax blend of sunflower wax and rice bran wax gelatinize 95wt% non-hydrogenated sunflower oil (see Tvernier abstract; page 12114, right column; figures 1(a), 2(a), 3(a), 4(a), 5(a), 6(a)). While not testing the gelling properties of olive 
Moreover, given the relative contents of the binary wax blend and olive oil recited in claims 1, 13, 21 and 29 are close enough to the relative amounts of the binary wax blend and oil in Tvernier, it would have been obvious to a skilled artisan that the amounts of ingredients recited in claims 1, 13, 21 and 29 are an obvious variants of that disclosed in Tvernier (see MPEP §2144.05).
As to the relative oiling off and back extrusion hardness values recited in claims 1 and 21: Tvernier discloses an oleogel where 5wt% of a binary wax blend of sunflower wax and rice bran wax gelatinize 95wt% olive oil, but fails to disclose the relative oiling off and back extrusion hardness values of the oleogel; However, given the fact the oleogel in Tvernier comprises the same constituents at obvious amounts to the oleogel recited in claim 1, it is examiner’s position that the relative oiling off and back extrusion hardness values recited in claims 1 and 21 are inherently present in the oleogel in Tvernier. As set forth in MPEP §2112.01, "where...the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).

Claims 30 and 31 are rejected under 35 U.S.C. 103 as being obvious over Tvernier and Loh as applied to claims 1, 7-10, 13 and 21-29 above, and further in view of NPL Silva et al., “Interactions between candelilla wax and saturated triacylglycerols in Oleogels” (from Food Research International 121 (2019) 900-909) and NPL Vazquez et al., “Candelilla Wax as an Organogelator for Vegetable Oils—An Alternative to Develop Trans-free Products for the Food Industry” (from “Edible Oleogels” Chapter 6. Pp. 119-148, 2011).

Regarding claims 30 and 31: Tvernier discloses an oleogel where 5wt% of a 1:1 binary wax blend of sunflower wax and rice bran wax gelatinize 95wt% non-hydrogenated sunflower oil, but fails to disclose binary wax comprising candelilla; However, Silva and Vazquez disclose that forming oleogels with candelilla wax as the gelator, is well known in the food art, as candelilla wax is known to form hard oleogels at low concentrations (see Vazquez whole document; Silva page 900-901, abstract and introduction). Therefore, it would have been obvious to a skilled artisan at the time the application was filed to have modified Tvernier and to have used binary wax mixtures comprising candelilla wax, as candelilla wax is known to form hard oleogels in the food art, and thus arrive at the claimed limitations.

Response to Arguments
Applicant's arguments filed on February 2nd 2022 have been fully considered but they are not persuasive.

Applicant argues on pages 5-6 of the “Remarks” that the prior art references fail to render the claimed invention obvious, as Loh discloses increasing the wax content increases the hardness of the oil-wax blends, and Travernier discloses that 5% w/w of wax is the minimum gelling concentration of rice bran wax in rice bran oil, a skilled artisan will not use less than the minimum gelling concentration as recited in the claims. The examiner respectfully disagrees.
While Travernier discloses that 5%w/w is the minimum gelling concentration of rice bran wax in rice bran oil, Travernier discloses the minimum gelling concentration of sunflower wax in oil is much lower than 5%wt, because the gelation of sunflower wax in oil occurs at much lower concentrations, as the 5%w/w sunflower wax forms a much (80x) harder olegel in rice bran oil than 5%w/w rice bran wax in oil (see Travernier page 12120, figure 4). Therefore, a skilled artisan would recognize that a binary wax blend of sunflower wax and rice bran wax gelatinize oil at lower concentrations than 5%w/w.

Applicant argues on pages 6-8 of the “Remarks” that the prior art references fail to render the claimed invention obvious, because Travernier fails to disclose the recited hardness, as Travernier discloses that oleogels comprising 5%wt/wt RBW binary wax mixtures have hardness that is much higher and lower than the 100 g-force recited in claim 1. The examiner respectfully disagrees.
The fact that Travernier discloses in figure 4 of forming oleogels comprising 5%w/w RBW binary wax mixtures with hardness that is much higher and encompasses the hardness recited in claim 1 does not teach away from forming oleogels comprising lower than 5%w/w or 4%w/w RBW binary wax mixtures with hardness that meets the claimed limitations. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASSAF ZILBERING/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792